Case 1:18-cv-11970-ECR-AMD Document 219 Filed 07/20/20 Page 1 of 31 PageID: 4155



                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY

  THE HOMESOURCE, CORP.
                                             No:
                                                    Case No. 1:18-cv-11970 (ECR-
                         Plaintiff,                 AMD)

           vs.

  RETAILER WEB SERVICES, LLC, et al.,
                                                    Returnable: August 3, 2020
                         Defendants.




  ________________________________________________________________________

      MEMORANDUM OF LAW IN OPPOSITION TO MOTIONS OF DEFENDANTS
     RETAILER WEB SERVICES, LLC and RETAILER WEB SERVICES II, LLC TO
            DISMISS AND SEVER THE SECOND AMENDED COMPLAINT
  ________________________________________________________________________




                                       By:   /s/Eric R. Clendening
                                             Eric R. Clendening, Esq.
                                             Kenneth Goodkind, Esq.
                                             FLASTER/GREENBERG P.C.
                                             Commerce Center
                                             1810 Chapel Avenue West
  Dated: July 20, 2020                       Cherry Hill, NJ 08002-4609
                                             Attorneys for Plaintiff The HomeSource Corp.




  7859366 v1
Case 1:18-cv-11970-ECR-AMD Document 219 Filed 07/20/20 Page 2 of 31 PageID: 4156



                                                            TABLE OF CONTENTS

  Table of Authorities ........................................................................................................................ ii
  I.         PRELIMINARY STATEMENT ........................................................................................ 1
  II.        PROCEDURAL AND FACTUAL BACKGROUND........................................................ 2
                        A.         Procedural Background ........................................................................... 2
                        B.         Factual Background.................................................................................. 3
  III.       LEGAL REASONING and ARGUMENTS ....................................................................... 5
             A.         Legal Standard ........................................................................................................ 5
             B.         HomeSource Sufficiently Pled a Claim for False Advertising under the
                        Lanham Act (Count I) ............................................................................................. 5
             C.         HomeSource Sufficiently Pled a Claim for Defamation (Count II) ....................... 9
             D.         HomeSource’s Tortious Interference Claims (Counts III and IV) Are
                        Properly Pled, as HomeSource Is Not Required to Identify Hundreds of Its
                        Customers or Potential Customers by Name in the SAC to Assert a Valid
                        Claim ..................................................................................................................... 13
                          1.       Tortious Interference with Prospective Economic Advantage ................. 14
                          2.       Tortious Interference with Contract .......................................................... 15
             E.         HomeSource Sufficiently Pled a Claim for Unfair Competition .......................... 16
             F.         HomeSource’s Computer Fraud and Abuse Act (“CFAA”) Claim against
                        RWS (Count VI) Is Properly Pled, and this Court Has Already Rejected
                        RWS’s Arguments to the Contrary ....................................................................... 17
             G.         HomeSource’s CFAA Claim against the John Doe Defendants (Count VII)
                        is Properly Pled and Joined to this Action ............................................................ 19
             H.         HomeSource’s Civil Conspiracy Claim (Count VIII) Is Properly Pled
                        Because There Is No Direct Parent-Subsidiary Relationship between the
                        Defendants, and this Court Has Already Determined that This Claim Is
                        Not Futile .............................................................................................................. 21
             I.         HomeSource’s Claims Should Survive Against RWS I and RWS II. .................. 24
  CONCLUSION ............................................................................................................................. 26




                                                                           i
  7859366 v1
Case 1:18-cv-11970-ECR-AMD Document 219 Filed 07/20/20 Page 3 of 31 PageID: 4157




                                                   TABLE OF AUTHORITIES

                                                                                                                                        Page(s)
  FEDERAL CASES

  BaseProtect USA, Inc. v. SWARM, et al.,
     No. 11-7288, 2012 WL 13032936 (D.N.J. Oct. 18, 2012) ......................................................19

  Chubb INA Holdings, Inc. v. Chang,
     2017 U.S. Dist. LEXIS 16744, 2017 WL 499682 (D.N.J. Feb. 7, 2017) ................................18

  D&R Communs., LLC v. Garett,
    Civil Action No. 11-0413 (GEB), 2011 U.S. Dist. LEXIS 84658 (D.N.J. Aug.
    2, 2011) ......................................................................................................................................9

  First Time Videos, LLC, v. Does,
      No. 12-20921, 2012 WL 12895030 (S.D. Fla. Dec. 5, 2012) ............................................20, 21

  Graco, Inc. v. PMC Glob., Inc.,
     Civil Action No. 08-1304 (FLW), 2009 U.S. Dist. LEXIS 26845 (D.N.J. Mar.
     31, 2009) ....................................................................................................................................6

  Hamilton County Emergency Communs. Dist. v. Orbacom Communs. Integrator
    Corp.,
    2006 U.S. Dist. LEXIS 94828 (E.D. Tenn., Jan. 30, 2006) .....................................................23

  Hard Drive Productions, Inc., v. Does 1-1,
     No. 11-1741, 2012 WL 3296582 (D.D.C. Aug. 13, 2012) ......................................................19

  In Re Mushroom Direct Purchaser Antitrust Litig.,
      621 F. Supp.2d 274 (E.D. Pa. 2009), affirmed 655 F.3d 158 (3d Cir. 2011)...........................23

  In re Processed Egg Prods. Antitrust Litig.,
      821 F. Supp.2d 709 (E.D. Pa. 2011) ........................................................................................23

  Innovasystems, Inc. v. Proveris Sci. Corp.,
     2014 U.S. Dist. LEXIS 109228, 2014 WL 3887746 (D.N.J. Aug. 6, 2014) .............................4

  Land v. Helmer,
     843 F. Supp. 2d 547 (D.N.J. 2012) ............................................................................................5

  Morganroth & Morganroth v. Norris McLaughlin & Marcus, P.C.,
    331 F.3d 406 (3d Cir. 2003)...............................................................................................21, 22

  Mycone Dental Supply Co. v. Creative Nail Design, Inc.,
     Civil Action No. 11-4380, 2012 U.S. Dist. LEXIS 116924 (D.N.J. Aug. 16,
     2012) ..................................................................................................................................16, 17


                                                                         ii
  7859366 v1
Case 1:18-cv-11970-ECR-AMD Document 219 Filed 07/20/20 Page 4 of 31 PageID: 4158



  Nu Image, Inc., v. Does,
     No. 2:12cv109, 2012 WL 3042933 (M.D. Fla. July 15, 2012) ................................................19

  Phillips v. County of Allegheny,
     515 F.3d 224 (3d Cir. 2008).......................................................................................................5

  Pinker v. Roche Holdings Ltd.,
     292 F.3d 361 (3d Cir. 2002).......................................................................................................5

  Regas Christou v. Beatport, LLC,
     849 F. Supp.2d 1055 (D. Col. 2012) ........................................................................................23

  SK & F, Co. v. Premo Pharm. Laboratories, Inc.,
     625 F.2d 1055 (3d Cir. 1980)...................................................................................................17

  Syncsort Inc. v. Innovative Routines Int’l, Inc.,
     2005 U.S. Dist. LEXIS 15432, 2005 WL 1076043 (D.N.J. May 3, 2005) ..............................16

  United States Healthcare, Inc. v. Blue Cross of Greater Philadelphia,
     898 F.2d 914 (3d Cir. 1990).......................................................................................................6

  STATE CASES

  DeAngelis v. Hill,
     180 N.J. 1, 847 A.2d 1261 (2004)..............................................................................................9

  Nostrame v. Santiago,
     213 N.J. 109, 61 A.3d 893 (2013)............................................................................................15

  Patel v. Soriano,
     848 A.2d 803 (N.J. Super. 2004) .............................................................................................15

  FEDERAL STATUTES

  15 U.S.C. § 1125(a)(1)(B) of the Lanham Act ..............................................................................16

  18 U.S.C. § 1030(a)(2)(C) .............................................................................................................18

  18 U.S.C. § 1030(e)(2) ...................................................................................................................18

  18 U.S.C. § 1030(e)(8) ...................................................................................................................18

  18 U.S.C. § 1030(e)(11) .................................................................................................................17

  Lanham Act ..........................................................................................................................9, 16, 17

  RULES

  FRCP 12 .......................................................................................................................................3, 4

                                                                         iii
  7859366 v1
Case 1:18-cv-11970-ECR-AMD Document 219 Filed 07/20/20 Page 5 of 31 PageID: 4159



  FRCP 12(b)(6) .................................................................................................................................5




                                                                        iv
  7859366 v1
Case 1:18-cv-11970-ECR-AMD Document 219 Filed 07/20/20 Page 6 of 31 PageID: 4160



  I.       PRELIMINARY STATEMENT

           Plaintiff HomeSource is a New Jersey company that provides data, software, and

  technology solutions for manufacturers as well as retailers who are specifically members of four

  customer buying groups known as NEAG, ADC, Intercounty, and DMI. Prior to 2017, defendant

  RWS1 was the only company providing these services to these groups. Once HomeSource began

  offering its competing services, acquired RWS’s customers, and ruined RWS’s monopoly, RWS

  and its related entities, defendants Nationwide and Gridiron, began a smear campaign against

  HomeSource to attempt to reacquire lost customers and otherwise damage HomeSource’s

  reputation and business. As part of defendants’ smear campaign, RWS conspired with

  Nationwide and Gridiron to send newsletters with false and defamatory statements about

  HomeSource to HomeSource’s existing and potential customers, including falsely stating that

  HomeSource had (a) been found guilty of making negligent misrepresentations about its

  software, (b) failed to make payments to a vendor under court order, and (c) been using a system

  that contained security vulnerabilities for its customers.

           HomeSource originally filed this lawsuit against RWS to enjoin its unlawful conduct, and

  RWS then engaged in obstructionist tactics designed to increase legal fees and prevent

  HomeSource from learning the truth about Nationwide and Gridiron’s involvement. The Court

  put an end to these tactics when it granted HomeSource’s Motion to Amend (ECF No. 163) and

  specifically rejected many of RWS’s same arguments regarding insufficient claims that are

  currently set forth in defendants’ five pending motions to dismiss. As shown herein,

  HomeSource’s claims are all sufficiently pled against RWS in the SAC. Tellingly, RWS failed to


  1
    “RWS” refers to both defendants Retailer Web Services, LLC (“RWS I”) and Retailer Web
  Services II, LLC (“RWS II”). As alleged in the Second Amended Complaint, the two are related
  entities, and discovery is continuing as to the exact relationship between them. (Second
  Amended Complaint (“SAC”), ECF No. 164, at ¶ 12).


  7859366 v1
Case 1:18-cv-11970-ECR-AMD Document 219 Filed 07/20/20 Page 7 of 31 PageID: 4161



  oppose many of these claims in prior motion practice. RWS’s motions are not supported by the

  record or applicable case law. RWS ignores FRCP 12’s mandate that for the purposes of a

  motion to dismiss, all of HomeSource’s well-pled allegations are accepted as true. RWS

  improperly tries to introduce its own factual allegations and attaches evidence which is

  misleading and does not even support RWS’s arguments. As demonstrated below, all of

  HomeSource’s claims against RWS are pled sufficiently and clearly put RWS on notice of the

  claims for relief. Accordingly, HomeSource respectfully requests that the Court deny RWS’s

  Motions to Dismiss in their entirety.

  II.      PROCEDURAL AND FACTUAL BACKGROUND

           A.     Procedural Background

           A brief summation of the relevant procedural history is necessary to inform the Court

  how defendants’ five motions to dismiss are meritless and are simply just the latest tactic

  designed to delay this case and increase legal fees for HomeSource, a small New Jersey

  corporation.

           HomeSource had to file multiple motions to amend its pleadings because RWS withheld

  relevant documents that implicated Nationwide and Gridiron through seven (7) months of

  discovery (and through RWS’s production of over 4,000 pages of documents), and then withheld

  information about the corporate family ownership structure of RWS I, RWS II, Nationwide,

  Local Retail Solutions, LLC (“LRS”), and Gridiron for another seven (7) months, until

  November 7, 2019. Specifically:

                 In August 2018, HomeSource served initial discovery requests asking RWS to
                  produce internal correspondence regarding the defamatory July 2018 newsletter
                  attached to HomeSource’s initial complaint as Exhibit A (the “Newsletter”), and
                  to identify any parties involved in drafting and sending the Newsletter.

                 Seven months passed during which HomeSource: (a) was required to serve
                  multiple discovery dispute letters and file motions to compel RWS’s document

                                                  2
  7859366 v1
Case 1:18-cv-11970-ECR-AMD Document 219 Filed 07/20/20 Page 8 of 31 PageID: 4162



                  responses (ECF Nos. 24, 30, 37, 41, 43, 44, 47), (b) repeatedly requested copies
                  of the drafts of the Newsletter, specifically questioning whether Nationwide and
                  Gridiron drafted, revised and/or approved the Newsletter, and (c) was forced to
                  litigate against Nationwide in the District of North Carolina, merely to force
                  Nationwide to produce the documents that implicated Nationwide in response to a
                  subpoena from HomeSource.2

                 HomeSource moved for additional time to amend its pleadings in response to
                  RWS’s delays in providing discovery responses, which was heard on March 12,
                  2019, and granted. (ECF No. 74.) The following day, RWS produced another
                  8,500+ additional pages (following the previous 4,000+ pages) which finally
                  revealed the involvement of Nationwide and Gridiron in HomeSource’s claims,
                  including their roles in drafting and sending the Newsletter.

                 In March 2019, HomeSource served supplemental interrogatories requesting that
                  RWS identify and provide with specific details the relationships between the
                  entities relevant to this action: Nationwide, Gridiron, RWS I, RWS II, and LRS,
                  whom RWS I initially identified as its parent.

                 After another seven (7) months of delay, RWS finally revealed the corporate
                  family and ownership structure on November 7, 2019, but only after being
                  compelled to do so by Court Order. (ECF No. 128 at 11; ECF No. 134).

           This Court agreed with HomeSource that RWS’s intentional delaying tactics resulted in

  HomeSource having to file multiple motions to amend its Complaint, and RWS had otherwise

  prevented the case from moving forward expeditiously:

           HomeSource contends RWS is in fact responsible for delaying the case by
           refusing to cooperate in producing discovery. In fact, according to HomeSource,
           RWS’s withholding of relevant discovery and ad hoc rolling production of key
           discovery is the very reason why HomeSource has had to file, withdraw, and
           amend the proposed SAC four times. The Court agrees.

  (Order Granting Motion to Amend, ECF No. 163 at 31) (emphasis added).

           B.     Factual Background

           HomeSource incorporates by reference the facts set forth in HomeSource’s SAC,

  including its Exhibits. Pursuant to FRCP 12, these facts are to be accepted as true for the

  purposes of considering RWS’s motions.

  2
    Nationwide was ordered to produce the relevant documents around the same time that RWS
  finally produced the documents that implicated Nationwide.

                                                  3
  7859366 v1
Case 1:18-cv-11970-ECR-AMD Document 219 Filed 07/20/20 Page 9 of 31 PageID: 4163



           Many of RWS’s counter-allegations of “facts” are untrue, and because they are outside of

  the four corners of the SAC, should be ignored. By way of example, RWS makes the following

  misrepresentations and untrue allegations in their brief. First, RWS alleged that the July 2018

  Newsletter was substantially true in stating: “the White Family, owners of HomeSource and

  similar other businesses, appear to have a history of their business relationships ending in

  lawsuits against them.” The White family does not even own HomeSource; rather, 563 Systems,

  LLC does. (ECF No. 2). Previously, Gregory White was the sole owner of HomeSource, and no

  other member of the White family (including James White, Jr.) ever owned HomeSource as an

  individual. (Declaration of James White (“White Decl.”) at ¶ 3). Second, RWS alleged that in

  2012, Furniture Distributors, Inc. (“FDI”) sued another company owned by Greg [White], James

  [White], Jr. and the White parents (collectively, the “White Family”) called Software Support-

  PMW, Inc. (“Software Support”). Software Support was only ever owned by James White, Jr.

  (Greg’s brother), and not by any other member of the White family. (White Decl. ¶ 4).

           To support these and other meritless allegations, RWS attaches the complaint from FDI

  v. Software Support, which is merely a series of allegations that cannot be accepted as true (and

  indeed, are largely untrue).

           In sum, RWS seeks to blur the facts this Court is required to accept for purposes of FRCP

  12 by arguing counterfactual allegations concerning “the White Family” generally, when in

  actuality, James and Greg each owned separate companies, and any legal cases involving

  Software Support have nothing to do with HomeSource. For the purposes of the instant motion to

  dismiss, these types of allegations, unsupported by documents contained within the four corners

  of the SAC, must be ignored. See generally Innovasystems, Inc. v. Proveris Sci. Corp., 2014 U.S.




                                                   4
  7859366 v1
Case 1:18-cv-11970-ECR-AMD Document 219 Filed 07/20/20 Page 10 of 31 PageID: 4164



  Dist. LEXIS 109228, *15, 2014 WL 3887746 (D.N.J. Aug. 6, 2014) (stating that court must limit

  itself to four corners of pleading when evaluating motion to dismiss).

  III.     LEGAL REASONING and ARGUMENTS

           A.     Legal Standard

           RWS’s Motions to Dismiss ignore the heavy burden they must satisfy under FRCP

  12(b)(6) at this stage of the case. When evaluating a Rule 12(b)(6) motion to dismiss “the Court

  accepts as true all of the factual allegations contained in the complaint and any reasonable

  inferences that can be drawn therefrom.” Land v. Helmer, 843 F. Supp. 2d 547, 550 (D.N.J.

  2012). A complaint need only contain sufficient factual allegations for each claim to show that it

  is facially plausible. Id. This Court looks to the face of the SAC and decides, taking all of the

  allegations of fact as true and construing them in a light most favorable to HomeSource, whether

  HomeSource’s allegations state any legal claim, and “determine whether, under any reasonable

  reading of the complaint, [HomeSource is] entitled to relief.” Phillips v. County of Allegheny,

  515 F.3d 224, 231 (3d Cir. 2008) (citing Pinker v. Roche Holdings Ltd., 292 F.3d 361, 374 n. 7

  (3d Cir. 2002)).

           Evaluating the SAC in accordance with the foregoing, and for the reasons stated more

  fully below, the Court should deny RWS’s Motions to Dismiss because HomeSource’s claims

  state facially plausible claims for relief.

           B.     HomeSource Sufficiently Pled a Claim for False Advertising under the
                  Lanham Act (Count I)

           The SAC establishes a false advertising claim, making the required showing that: (1) the

  defendant made false or misleading statements about the nature, characteristics, qualities,

  geographic origins of its or another's goods, services, or commercial activities in commercial

  advertising or promotion; (2) there is actual deception or a tendency to deceive a substantial


                                                  5
  7859366 v1
Case 1:18-cv-11970-ECR-AMD Document 219 Filed 07/20/20 Page 11 of 31 PageID: 4165



  portion of the intended audience; (3) the deception is material in that it is likely to influence

  purchasing decisions; (4) the advertised goods traveled in interstate commerce; and (5) there is a

  likelihood of injury to the plaintiff. Graco, Inc. v. PMC Glob., Inc., Civil Action No. 08-1304

  (FLW), 2009 U.S. Dist. LEXIS 26845, at *83-84 (D.N.J. Mar. 31, 2009) (citing United States

  Healthcare, Inc. v. Blue Cross of Greater Philadelphia, 898 F.2d 914, 922-23 (3d Cir. 1990)).

  HomeSource met its burden, having alleged:

                  On or about July 20, 2018, RWS’s CEO Jim Kane and COO Jennie Gilbert
                   emailed the Newsletter (with input and approval from Nationwide and Gridiron)
                   containing materially false and misleading statements about HomeSource to
                   HomeSource’s actual and potential customers. SAC ¶ 33.

                  Under the heading: “Has HomeSource ever done anything like this before?” the
                   Newsletter stated, “The White family, owners of HomeSource and similar other
                   businesses, appear to have a history of their business relationships ending in
                   lawsuits against them. They were found guilty of making negligent
                   misrepresentations about the capabilities of their software in a federal
                   lawsuit (Civil Action NO. 3:12-CV-0090).” Id. at ¶ 34.

                  The text “Civil Action NO. 3:12-CV-0090” contains a hyperlink to Judge Graham
                   Mullen’s Order (the “Graham Order”) on a motion for attorney’s fees in Furniture
                   Distributors, Inc. v. Software Support-PMW, Inc. (the “Furniture Lawsuit”). Id. at
                   ¶ 35.

                  HomeSource was not a party in the Furniture Lawsuit, and as such could not have
                   been found “guilty” of making negligent misrepresentations about the capability of
                   its software. Likewise, no member of the White family was a party in the
                   Furniture Lawsuit, and thus no member of the White family was found “guilty” of
                   making negligent misrepresentations about the capability of their software. Id. at
                   ¶¶ 36-37.

                  RWS further misrepresented: “The judge later deemed the counter-claims they
                   alleged along the way ‘totally meritless’ and ordered them to pay Furniture
                   Distributors, Inc. fifty thousand dollars to reimburse attorney fees in addition to
                   the four hundred fifty thousand dollars already awarded them at trial.” Id. at ¶ 38.

                  RWS’s use of “they” implies, as undoubtedly intended, that HomeSource and the
                   White family filed these counterclaims, but that is plainly false since, as noted,
                   they were not even parties to the Furniture Lawsuit. It was actually Software
                   Support-PMW, Inc. who filed those counterclaims. The Graham Order does not
                   mention HomeSource or the White family at all. Id. at ¶¶ 39-40.


                                                    6
  7859366 v1
Case 1:18-cv-11970-ECR-AMD Document 219 Filed 07/20/20 Page 12 of 31 PageID: 4166



                  RWS, Nationwide, and Gridiron’s Newsletter misleadingly and falsely implies
                   that HomeSource and/or its owners were found “guilty” of negligent
                   misrepresentations, but they are not even parties to the Furniture Lawsuit, and the
                   Graham Order deals only with a motion for attorney’s fees. Id. at ¶ 41.

                  The Newsletter continues: “Despite the ruling, Furniture Distributors Inc sued
                   Homesource again when Homesource failed to make any of the payments
                   ordered (Case 3:15-CV-00313).” Id. at ¶ 42.

                  It is self-evident that the Newsletter falsely states that HomeSource was sued for a
                   second time by Furniture Distributors, since HomeSource was not a party to the
                   original Furniture Lawsuit. The Newsletter falsely states that HomeSource failed
                   to make any of the payments ordered, but HomeSource could not have been
                   ordered to make any payments since it was not a party to the prior lawsuit. Id. at ¶
                   45.

                  In order to intentionally disparage HomeSource’s business and damage its
                   relationship with its customers and potential customers, the Newsletter
                   misrepresented that HomeSource failed to make payments. Id. at ¶ 46.

                  The Newsletter further misrepresented that Martin Salas was a consultant hired by
                   HomeSource, but HomeSource never hired or entered into any contract with
                   Martin Salas directly. Id. at ¶ 47.

                  The Newsletter falsely implied that HomeSource “stole” images from a third party
                   (Plessers), without any understanding of the relationship between HomeSource
                   and Plessers. Id. at ¶ 48.

                  On July 20, 2018, RWS emailed the Newsletter to HomeSource’s customers, also
                   stating: “Our investigation unearthed a possible major security concern with
                   HomeSource sites.” Id. at ¶ 51.

                  There was no such major security concern, and the Newsletter contained a link to a
                   short video where Jim Kane of RWS explains how he believes one could hack
                   into HomeSource’s system, and he provides the steps one could take in order to do
                   it. Id. at ¶¶ 52-53.

                  The video misrepresents the security of customers’ files and alleges that they are
                   publicly available, when in fact HomeSource does not store customer information
                   or files in this “bucket” or online folder. Id. at ¶ 54.

                  The Newsletter’s use of “HomeSource” in connection with materially false and
                   misleading statements about HomeSource’s reputation, legal history, security, and
                   the quality of its goods and services, constitutes commercial advertising that
                   misrepresents the nature, characteristics, and qualities of HomeSource’s goods,
                   services, and commercial activities. Id. at ¶ 87.


                                                    7
  7859366 v1
Case 1:18-cv-11970-ECR-AMD Document 219 Filed 07/20/20 Page 13 of 31 PageID: 4167



                  RWS’s conduct in disseminating emails and newsletters and placing phone calls
                   to HomeSource’s actual and potential customers with materially false and
                   misleading statements about HomeSource constitutes false advertising and unfair
                   competition. As a result of RWS’s conduct, HomeSource has been damaged. Id. at
                   ¶¶ 88 and 91.

           HomeSource sufficiently stated a false advertising claim by alleging that RWS

  disseminated emails and newsletters to HomeSource’s actual and potential customers with

  materially false and misleading statements concerning HomeSource’s reputation, legal history,

  and the quality of its goods/services that it provides to consumers in interstate commerce. As a

  result of RWS’s deceptive conduct, HomeSource was damaged and lost customers.

           In response, RWS argues that the Newsletter statements were either true or opinions, and

  even if a reader “badly misconstrued” the Newsletter, it provided links to dozens of pages of

  legal documents to sort through – implying that a layman reading legal documents would

  understand a legal decision different and beyond what is stated in the Newsletter. Obviously, this

  strained argument does not hold water, and when examining the actual words used in the

  Newsletter, the deception is clear. The heading reads “Has HomeSource ever done something

  like this before?” and the Newsletter goes on to say: “they were found guilty of making

  negligent misrepresentations about the capabilities of their software in a federal lawsuit,” and

  then further down, states: “Furniture Distributors sued HomeSource again when HomeSource

  failed to make any of the payments ordered.” (emphases added.).

           RWS actually tries to argue that an average reader would not think HomeSource was a

  party to the first lawsuit and had been found “guilty” when the Newsletter goes on to say that the

  same plaintiff from the first lawsuit sued HomeSource again. This is just one example of RWS’s

  disingenuous attempt to twist words and rearrange the truth in order to attempt to evade liability

  for the Newsletter’s falsehoods. RWS also alleges that its misstatements were not about a

  product, service, or commercial activity of HomeSource. Again, RWS disseminated the

                                                  8
  7859366 v1
Case 1:18-cv-11970-ECR-AMD Document 219 Filed 07/20/20 Page 14 of 31 PageID: 4168



  Newsletter which misrepresented a security vulnerability that HomeSource purportedly had for

  maintaining its customers’ data, which did not exist, and falsely stated that HomeSource, an e-

  commerce company, failed to pay a vendor under a court order. RWS also lied about

  HomeSource being found guilty of negligent misrepresentations concerning its software.

  Accordingly, RWS’s meritless argument that the statements were not about a product, service, or

  commercial activity is flatly untrue.

           Moreover, RWS is well aware that HomeSource has met its burden to allege a claim for

  false advertising under the Lanham Act, because RWS did not move to dismiss this claim or

  oppose it on futility grounds despite having three prior opportunities to do so in this case: (1)

  RWS’s original Answer (ECF No. 6); (2) its first motion to dismiss (ECF No. 19-1); and (3) its

  opposition to HomeSource’s motion for leave to file the SAC (ECF No. 144).

           Accordingly, HomeSource has sufficiently pled a false advertising claim under the

  Lanham Act against RWS, and the Motion to Dismiss Count I should be denied with prejudice.

           C.     HomeSource Sufficiently Pled a Claim for Defamation (Count II)

           Again, as a threshold issue, RWS also failed to move to dismiss or oppose HomeSource’s

  defamation claim under a theory of futility on three prior occasions: (1) RWS’s original Answer

  (ECF No. 6); (2) its first motion to dismiss (ECF No. 19-1); and (3) its opposition to

  HomeSource’s motion for leave to file the SAC (ECF No. 144).

           The SAC establishes a defamation claim, making the required showing of: “(1) the

  assertion of a false and defamatory statement concerning another; (2) the unprivileged

  publication of that statement to a third party; and (3) fault amounting at least to negligence by the

  publisher.” DeAngelis v. Hill, 180 N.J. 1, 13, 847 A.2d 1261, 1267-68 (2004). Words that subject

  a business to ridicule, contempt, or that harm its reputation in its business and the community in

  general are defamatory on their face. See id. at 13-14; see also D&R Communs., LLC v. Garett,

                                                   9
  7859366 v1
Case 1:18-cv-11970-ECR-AMD Document 219 Filed 07/20/20 Page 15 of 31 PageID: 4169



  Civil Action No. 11-0413 (GEB), 2011 U.S. Dist. LEXIS 84658, at *26 (D.N.J. Aug. 2, 2011)

  (finding defamatory statements that accused business of theft and unlawful behavior).

           Here, HomeSource alleged that RWS made numerous false and defamatory statements

  about HomeSource:

                  The Newsletter, under the heading, “Has HomeSource ever done anything like
                   this before?” states: “The White family, owners of HomeSource and similar other
                   businesses, appear to have a history of their business relationships ending in
                   lawsuits against them. They were found guilty of making negligent
                   misrepresentations about the capabilities of their software in a federal
                   lawsuit (Civil Action NO. 3:12-CV-0090).” Id. at ¶ 34.

                  HomeSource was not a party in the Furniture Lawsuit and thus was not found
                   “guilty” of making negligent misrepresentations about the capability of its
                   software. Id. at ¶¶ 36-37.

                  The Newsletter further misrepresented: “The judge later deemed the counter-
                   claims they alleged along the way ‘totally meritless’ and ordered them to pay
                   Furniture Distributors, Inc. fifty thousand dollars to reimburse attorney fees in
                   addition to the four hundred fifty thousand dollars already awarded them at trial.”
                   Id. at ¶ 38.

                  The use of “they” implies that HomeSource and the White family filed these
                   counterclaims, but once again, that is false because they were not even parties to
                   the Furniture Lawsuit. It was actually Software Support-PMW, Inc. who filed
                   those counterclaims. The Graham Order does not mention HomeSource or the
                   White family at all. Id. at ¶¶ 39-40.

                  RWS, Nationwide, and Gridiron’s Newsletter misleadingly and falsely implies
                   that HomeSource and/or its owners were found “guilty” of negligent
                   misrepresentations, but that has to be false because they are not even parties to the
                   Furniture Lawsuit, and the Graham Order deals only with a motion for attorney’s
                   fees. Id. at ¶ 41.

                  The Newsletter goes on to state: “Despite the ruling, Furniture Distributors Inc
                   sued Homesource again when Homesource failed to make any of the
                   payments ordered (Case 3:15-CV-00313).” Id. at ¶ 42.

                  The Newsletter falsely states that HomeSource was sued for a second time by
                   Furniture Distributors, Inc., when HomeSource was not a party to the original
                   Furniture Lawsuit. The Newsletter falsely states that HomeSource failed to make
                   any of the payments ordered, but HomeSource was not a party to the prior lawsuit
                   and thus could not have been ordered to make any payments. Id. at ¶ 45.


                                                    10
  7859366 v1
Case 1:18-cv-11970-ECR-AMD Document 219 Filed 07/20/20 Page 16 of 31 PageID: 4170



                  In order to intentionally disparage HomeSource’s business and damage its
                   relationship with its customers and potential customers, the Newsletter
                   misrepresented that HomeSource failed to make payments. Id. at ¶ 46.

                  The Newsletter falsely implied that HomeSource “stole” images from a third party
                   (Plessers), without any understanding of the relationship between HomeSource
                   and Plessers. Id. at ¶ 48.

                  On July 20, 2018, RWS emailed the Newsletter to HomeSource’s customers, also
                   stating: “Our investigation unearthed a possible major security concern with
                   HomeSource sites.” Id. at ¶ 51.

                  There was no such major security concern, and the Newsletter contained a link to a
                   short video where Jim Kane of RWS explains how he believes one could hack
                   into HomeSource’s system, and he provides the steps one could take in order to do
                   it. Id. at ¶¶ 52-53.

                  The video misrepresents the security of customers’ files and alleges that they are
                   publicly available, when in fact HomeSource does not store customer information
                   or files in this “bucket” or online folder. Id. at ¶ 54.

                  The statements contained in the emails and newsletters have caused and will
                   continue to cause substantial pecuniary and reputational harm to HomeSource. Id.
                   at ¶ 96.

           HomeSource alleged a claim for defamation and that RWS defamed HomeSource by

  directly publishing and distributing emails and newsletters to actual and potential customers that

  contained statements that were defamatory in nature and character causing special harm to

  HomeSource by virtue of such publications. Id. at ¶¶ 93-97. Since the statements impute both

  civil offenses and business and professional misconduct to HomeSource, they are defamatory on

  their face. RWS was clearly at fault in publishing these statements because they attached the very

  court documents to the Newsletter that RWS was misrepresenting and falsifying to

  HomeSource’s customers and other third parties.

           In response, RWS argues that the statements are true, and even if they are not true, they

  are protected as opinion. As set forth above, this is simply untrue. Statements imputing civil

  offenses and professional misconduct to a business are defamatory on their face. By way of just


                                                   11
  7859366 v1
Case 1:18-cv-11970-ECR-AMD Document 219 Filed 07/20/20 Page 17 of 31 PageID: 4171



  one example, in the infamous Newsletter, under the heading “Has HomeSource ever done

  anything like this before?”, and after stating that “they were found guilty of making negligent

  misrepresentations about the capabilities of their software,” the Newsletter goes on to say:

  “Furniture Distributors Inc sued Homesource again when Homesource failed to make any

  of the payments ordered.” (Emphasis added). Putting aside all of RWS’s linguistic gymnastics

  about what the word “guilty” could mean, the Newsletter clearly said that HomeSource was sued

  by FDI twice, and that HomeSource failed to make payments to FDI under a court order.

           Neither statement is true, and both statements are defamatory on their face. Stating that a

  company involved in e-commerce failed to make payments under a court order is immensely

  damaging to its reputation. Stating that FDI commenced a second lawsuit against HomeSource

  after HomeSource was “found guilty” in an earlier proceeding when HomeSource was not even a

  party is immensely damaging to its reputation. This also directly refutes RWS’s false and

  misleading argument that HomeSource is trying to make defamation claims on behalf of the

  White family. RWS chose to use the term “they” repeatedly when discussing the White family,

  HomeSource, and Software Support. These are distinct legal entities and individuals, yet RWS

  chose to defame HomeSource by imputing alleged activities of the White family and Software

  Support to HomeSource, despite having no basis to do so, in order to defame and disparage

  HomeSource so that RWS could try to win back the customers that RWS was losing to

  HomeSource due to its technologically superior products and services. The statements in the

  Newsletter speak for themselves and clearly serve as proper underlying bases for HomeSource’s

  claim for defamation.




                                                   12
  7859366 v1
Case 1:18-cv-11970-ECR-AMD Document 219 Filed 07/20/20 Page 18 of 31 PageID: 4172



           The remaining allegations concerning defamation also provide bases for HomeSource’s

  claim, but in the interest of judicial economy and to avoid repeating arguments set forth above,

  they will not be repeated.

           Accordingly, HomeSource has sufficiently pled a defamation claim against RWS, and the

  Motion to Dismiss Count II should be denied with prejudice.

           D.       HomeSource’s Tortious Interference Claims (Counts III and IV) Are
                    Properly Pled, as HomeSource Is Not Required to Identify Hundreds of Its
                    Customers or Potential Customers by Name in the SAC to Assert a Valid
                    Claim

           As an initial matter, it is again notable that RWS did not oppose HomeSource’s Tortious

  Interference Claims (Counts III and IV) in its (1) original Answer; (2) first motion to dismiss;

  and (3) opposition to HomeSource’s prior Motion to Amend, despite the claims being identical.

  (ECF Nos. 6, 19-1, and 87-88). Now, RWS claims that they are inadequately pled because they

  do not name any lost customer or business opportunity, show RWS acting with malice, or plead

  damages. It is curious that RWS previously had no issue with these claims and now alleges that

  every single element of them has not been pled sufficiently. As with RWS’s other litigation

  tactics, this motion is nothing more than an attempt to run up legal fees and harass HomeSource.

  For the reasons that follow, HomeSource has sufficiently pled its tortious interference claims.

           In the SAC, HomeSource pled:

                   In July 2018, RWS, Nationwide, and Gridiron conspired to begin a smear
                    campaign against HomeSource in order for RWS to attempt to regain customers
                    that it lost to HomeSource, and to otherwise damage HomeSource’s reputation
                    and business. SAC ¶ 28.

                   On July 20, 2018, RWS emailed the Newsletter to HomeSource’s actual and
                    potential customers, which contained materially false and misleading statements
                    about HomeSource. Id. at ¶ 33.

                   Following RWS’s, Nationwide’s and Gridiron’s joint decision to advertise
                    HomeSource’s alleged “security vulnerabilities” on the Internet, HomeSource was
                    the victim of two different types of cyberattacks. Id. at ¶ 56.

                                                   13
  7859366 v1
Case 1:18-cv-11970-ECR-AMD Document 219 Filed 07/20/20 Page 19 of 31 PageID: 4173



                  The only HomeSource customers that have been victimized by these attacks were
                   all former customers of RWS; HomeSource’s remaining customers were not
                   targeted. Id. at ¶ 62.

                  Three HomeSource customer websites were hacked on August 13, 2018, and
                   HomeSource was scheduled to meet with one of RWS’s largest customers the
                   next day on August 14, 2018. RWS was aware that this meeting was going to
                   occur. Id. at ¶ 67.

                  Around the time of the August 13, 2018 hacks, RWS ran a cyberattack known as a
                   spider script against the three hacked websites. In the days just prior to August 13,
                   2018, RWS was monitoring those three websites in a manner that would alert
                   RWS when the websites were altered. HomeSource believes that RWS was aware
                   that the websites were going to be hacked, before those websites were actually
                   hacked on August 13, 2018, and at the very least, encouraged such hacks with
                   RWS’s internet post. Id. at ¶¶ 68-70.

                  On September 26, 2018, HomeSource was scheduled to meet with and pitch its
                   services to RWS customers located in the Pittsburgh area. Around the time of the
                   meeting, HomeSource was a victim of more cyberattack attempts. These
                   cyberattack attempts failed, but HomeSource continues to note that these attempts
                   occur shortly before HomeSource is scheduled to meet with and pitch RWS
                   customers. Failed cyberattacks have occurred before multiple additional events
                   such as trade shows and meetings in 2019 where HomeSource was pitching its
                   services to RWS customers. Id. at ¶¶ 71-74.

                  RWS damaged HomeSource’s websites, and its customers’ websites, by designing
                   and deploying “spiders” or “web crawlers” to monitor and download information
                   from websites which slow the functionality of those customer websites. Id. at ¶¶
                   78-84.

                  RWS further intentionally interfered with HomeSource’s prospective economic
                   advantage with potential customers by engaging in various unlawful cyber
                   activities and logging into HomeSource’s websites using other companies’
                   usernames and passwords, without authorization from HomeSource. Id. at ¶ 102.

                  RWS was fully aware of the contractual relationships existing between
                   HomeSource’s customers and HomeSource, including the fact that valid and
                   enforceable contracts existed between these parties, and that RWS was not a party
                   to those contractual relationships. Id. at ¶ 108.

                   1.     Tortious Interference with Prospective Economic Advantage

           The SAC establishes a tortious interference with a prospective economic advantage claim

  by showing: (1) HomeSource had a reasonable expectation of advantage from a prospective



                                                    14
  7859366 v1
Case 1:18-cv-11970-ECR-AMD Document 219 Filed 07/20/20 Page 20 of 31 PageID: 4174



  contractual or economic relationship(s); (2) the defendant interfered with this advantage

  intentionally and without justification or excuse; (3) the interference caused the loss of the

  expected advantage; and (4) the injury caused damage. See Patel v. Soriano, 848 A.2d 803, 832

  (N.J. Super. 2004). For tortious interference with prospective economic advantage, the

  “protected interest” does not need to be an enforceable contract but rather, it is sufficient to

  allege that there was a reasonable probability HomeSource would have received the economic

  benefit but for the interference. See Patel v. Soriano, 848 A.2d 803, 832 (N.J. Super. 2004).

           HomeSource has clearly alleged that there was a reasonable probability it would have

  gotten more RWS customers to switch to HomeSource’s platform, but RWS then began the

  smear campaign against HomeSource and disseminated materially false statements about

  HomeSource to its current customers and HomeSource’s prospective customers. SAC ¶¶ 99-105.

  HomeSource also alleged that RWS deployed spiders and web crawlers to cyberattack

  HomeSource’s websites at key times when HomeSource was set to meet with RWS’s current

  customers. RWS’s smear campaign involving defamatory statements against HomeSource that

  was targeted at HomeSource’s actual and potential customers constitutes intentional malicious

  interference that is without justification or excuse. Finally, HomeSource alleged that as a result

  of RWS’s misconduct, HomeSource was damaged.

                  2.     Tortious Interference with Contract

           The SAC establishes a tortious interference with contract claim by showing: (1) RWS

  intentionally and improperly interfered with the performance of at least one contract between

  HomeSource and a third party (2) by inducing or otherwise causing the third party not to perform

  the contract; and (3) damages resulted from the third party failing to perform under the contract.

  Nostrame v. Santiago, 213 N.J. 109, 122, 61 A.3d 893, 901 (2013). HomeSource clearly alleged

  that RWS interfered with HomeSource’s existing contractual relationships with its customers,

                                                  15
  7859366 v1
Case 1:18-cv-11970-ECR-AMD Document 219 Filed 07/20/20 Page 21 of 31 PageID: 4175



  and as a result, HomeSource has been damaged by loss of business with some of these

  customers. (SAC at ¶¶ 107-114). Moreover, RWS’s unlawful conduct which caused

  HomeSource to lose customers as has been set out at length above.

           HomeSource has produced a list of its customers to RWS in discovery, as well as the

  consumer contracts. Federal practice only requires notice pleading, and a party is not required to

  spell out the name of each and every customer that it lost in a claim for tortious interference with

  contract. See Syncsort Inc. v. Innovative Routines Int'l, Inc., 2005 U.S. Dist. LEXIS 15432, *36,

  2005 WL 1076043 (D.N.J. May 3, 2005) (“[T]he Court has already determined [that] defendant

  is not required to plead the facts of such contract with the particularity that plaintiff would

  require”). There is no requirement that HomeSource list every customer by name in the SAC,

  which appears to be what RWS is arguing. Moreover, HomeSource already identified the four

  customer groups that HomeSource and RWS enter into contracts with for their competing

  technology services: NEAG, ADC, Intercounty, and DMI. (SAC ¶ 19).

           Accordingly, HomeSource has sufficiently pled tortious interference claims against

  RWS, and the Motion to Dismiss Counts III and IV should be denied with prejudice.

           E.    HomeSource Sufficiently Pled a Claim for Unfair Competition

           Just like HomeSource’s false advertising claim under the Lanham Act, RWS did not

  move to dismiss this claim or oppose it on futility grounds despite having three opportunities to

  do so throughout this case: (1) RWS’s original Answer (ECF No. 6); (2) its first motion to

  dismiss (ECF No. 19-1); and (3) its opposition to HomeSource’s motion for leave to file the SAC

  (ECF No. 144).

           In New Jersey, common law unfair competition claims are analyzed the same way as

  false advertising claims under 15 U.S.C. §1125(a)(1)(B) of the Lanham Act, and they both

  contain the same elements except for the interstate commerce requirement. See Mycone Dental

                                                  16
  7859366 v1
Case 1:18-cv-11970-ECR-AMD Document 219 Filed 07/20/20 Page 22 of 31 PageID: 4176



  Supply Co. v. Creative Nail Design, Inc., Civil Action No. 11-4380 (JBS/KMW), 2012 U.S. Dist.

  LEXIS 116924, at *18-20 (D.N.J. Aug. 16, 2012); SK & F, Co. v. Premo Pharm. Laboratories,

  Inc., 625 F.2d 1055, 1066 (3d Cir. 1980). Because HomeSource has successfully pled a claim for

  false advertising under the Lanham Act in Count I, HomeSource has also sufficiently pled a

  claim for unfair competition in Count V.

           F.       HomeSource’s Computer Fraud and Abuse Act (“CFAA”) Claim against
                    RWS (Count VI) Is Properly Pled, and this Court Has Already Rejected
                    RWS’s Arguments to the Contrary

           As a threshold matter, the Court already thoroughly examined Count VI and ruled that

  the SAC sets forth a cognizable claim for relief. (ECF No. 163 at 35-37). Nevertheless, RWS

  repeats its same arguments. Inexplicably, in an attempt to mislead this Court, RWS once again

  ignores HomeSource’s allegations that set out the damages HomeSource has suffered. RWS

  makes the following arguments:

                   “HomeSource alleges neither ‘damage’ or ‘loss’ as defined by the CFAA.” RWS
                    II’s Brief, ECF No. 194-1, at 32.

                   “[T]he term ‘loss’ means any reasonable cost to the victim, including the cost of
                    responding to an offense, conducting a damage assessment, and restoring the data,
                    program, system, or information to its condition prior to the offense, and any
                    revenue lost, cost incurred, or other consequential damages incurred because of
                    interruption of service.” Id. at 33 (citing 18 U.S.C. § 1030(e)(11)).

   Paragraph 134 of HomeSource’s SAC reads:

           As a direct result of RWS’s conduct, HomeSource has suffered at least $5,000 in
           damages in the past year through analyzing, investigating, and responding to
           RWS’s unlawful access of its system and RWS’s unlawful crawling of its
           websites, including by having to conduct a damage assessment and determine the
           extent of the breach after each unlawful act by RWS.

  RWS is not entitled to ignore HomeSource’s factual allegations simply because RWS disagrees

  with them, and then misrepresent to the Court that HomeSource’s claims are deficient.




                                                   17
  7859366 v1
Case 1:18-cv-11970-ECR-AMD Document 219 Filed 07/20/20 Page 23 of 31 PageID: 4177



           RWS also tries to impute a damage requirement that does not exist within the CFAA or

  case law – namely, that the costs must be attributed to specific damage caused to the computer

  system or data from RWS’s misconduct. RWS alleges: “While HomeSource alleges that RWS

  obtained business information, it did not allege that its data was unavailable or impaired, as

  required to establish damage under 18 U.S.C. § 1030(e)(8).” (RWS’s Brief at 33). The District of

  New Jersey does not recognize any such nexus between “loss” and “damage.”

           The thrust of Defendants' argument is that, under the CFAA, "the plaintiff must
           allege costs relating to an investigation of damage caused to the computer system
           or data resulting from the defendants' conduct." . . . . the Court does not read
           the CFAA quite as narrowly as Defendants . . . . The SAC alleges that, because of
           Defendants' actions, Plaintiffs have had to expend more than $5,000 to respond to
           the breach, including conduct a damage assessment to determine the extent of the
           breach and of the damage to Plaintiffs' files and hardware. . . . The Court finds
           these allegations are sufficient to state a claim under the CFAA.

  Chubb INA Holdings, Inc. v. Chang, 2017 U.S. Dist. LEXIS 16744, *20-21, 2017 WL 499682

  (D.N.J. Feb. 7, 2017).

           HomeSource’s Count VI CFAA claim is based on a violation under 18 U.S.C. §

  1030(a)(2)(C), which prohibits a party from intentionally accessing a computer without

  authorization and thereby obtains information from a protected computer. A “protected

  computer” is defined as any computer used in or affecting interstate commerce. See 18 U.S.C. §

  1030(e)(2). The SAC alleges:

                  RWS logged into HomeSource’s website using at least one HomeSource
                   customer’s username and password and gained access to HomeSource’s non-
                   publicly available, proprietary information, without HomeSource’s knowledge
                   and without permission from HomeSource. Id. at ¶¶ 74-77.

                  RWS used a spider to crawl HomeSource’s websites in violations of the websites’
                   Terms of Use, which prohibit crawling, and for the purpose of disrupting
                   HomeSource’s business in order to gain an unfair competitive advantage. Id. at ¶¶
                   78-84.




                                                  18
  7859366 v1
Case 1:18-cv-11970-ECR-AMD Document 219 Filed 07/20/20 Page 24 of 31 PageID: 4178



  HomeSource alleges that RWS’s actions caused more than $5,000 in damages, because

  HomeSource was required to spend more than that amount investigating and mitigating the

  damages resulting from RWS’s misconduct. Id. at ¶ 134.

           Based on the allegations in the SAC, which must be accepted as true at this stage,

  HomeSource has established a claim for a CFAA violation against RWS.

           G.     HomeSource’s CFAA Claim against the John Doe Defendants (Count VII) is
                  Properly Pled and Joined to this Action

           HomeSource’s CFAA claim against the John Doe Defendants is directly related to the

  conduct of RWS, Nationwide, and Gridiron, and RWS’s allegation that there are no “factual or

  logical connections” between the CFAA claim and the alleged misconduct is yet another

  example of RWS ignoring well-pled factual allegations, which must be accepted as true for the

  purposes of this motion.

           As a threshold matter, a motion to dismiss or to sever claims against John Doe

  Defendants is premature, unless and until the John Doe Defendants are actually identified

  through discovery and served. As the Court stated in BaseProtect USA, Inc. v. SWARM, et al.,

  No. 11-7288, 2012 WL 13032936 (D.N.J. Oct. 18, 2012):

           Complaints about improper joinder are not ripe for determination unless and until
           [Plaintiff] names the movants as actual defendants . . . . Additionally, unless and
           until [Plaintiff] names these movants as actual defendants, their motions to
           dismiss on the merits are premature.

  Id. at *2-3 (denying motion to sever and dismiss claims against John Doe defendants). See also

  Hard Drive Productions, Inc., v. Does 1-1, No. 11-1741, 2012 WL 3296582 (D.D.C. Aug. 13,

  2012) (“Complaints about improper joinder can hardly be justiciable before plaintiff even names

  the movants as actual defendants” and a “defense, one which speaks to the merits of the

  plaintiff’s claim, may be asserted at a later point in time, if and when the movant is named as an

  actual defendant.”); Nu Image, Inc., v. Does, No. 2:12cv109, 2012 WL 3042933, *5 (M.D. Fla.

                                                   19
  7859366 v1
Case 1:18-cv-11970-ECR-AMD Document 219 Filed 07/20/20 Page 25 of 31 PageID: 4179



  July 15, 2012) (“The Doe Defendants have not been served in this case, and therefore, the

  motions to dismiss and sever are premature.”); First Time Videos, LLC, v. Does, No. 12-20921,

  2012 WL 12895030 (S.D. Fla. Dec. 5, 2012) (“As a number of courts both within and beyond

  this jurisdiction have agreed, considerations of personal jurisdiction and joinder are premature

  when discovery is sought before the plaintiff has named a defendant and the discovery is targeted

  to identify unknown individuals associated with the IP addresses for computers, which were used

  to engage in allegedly illegal infringing activity”) (collecting cases). Accordingly, RWS’s

  request to sever this action is premature and should be denied.

           HomeSource’s CFAA claim against the John Doe Defendants is also properly pled and

  joined to this action. Following the joint decision of RWS, Nationwide, and Gridiron to advertise

  HomeSource’s alleged “security vulnerabilities” on the internet, HomeSource was the victim of

  two different types of cyberattacks. SAC ¶ 56. From July to September 2018, HomeSource was

  the victim of hacking attacks, DDoS attacks, fake customer complaints, and the defamatory

  Newsletter published by RWS. One hacking attack occurred the night before HomeSource had a

  meeting to show a new potential (and current RWS) customer its platform. SAC ¶¶ 66-67. The

  only HomeSource customers targeted by the hacking Doe Defendants were HomeSource

  customers that were former RWS customers. Id. at ¶ 62.

           HomeSource noticed that an exponentially disproportionate amount of website traffic was

  coming from Scottsdale, Arizona, within a mile of RWS’s office. Id. at ¶ 59. In addition,

  attempted attacks have continued to occur just before HomeSource is set to meet with RWS’s

  customers to pitch HomeSource’s products and services. Id. at ¶¶ 67-73.

           RWS has repeatedly argued that the claims bear no logical or factual connection to RWS,

  unsuccessfully, in an attempt to limit the discovery that HomeSource can obtain related to the



                                                  20
  7859366 v1
Case 1:18-cv-11970-ECR-AMD Document 219 Filed 07/20/20 Page 26 of 31 PageID: 4180



  John Doe defendants. Nevertheless, RWS has admitted that some of its IP addresses from July to

  September 2018 have been destroyed because its ISP only retained information for a few

  months, and RWS did not preserve that information as it was required to do. (ECF No. 107 at 8-

  11).

           RWS has further admitted that its intern was crawling HomeSource’s websites from a

  Verizon hotspot as far back as January 2018. All of the data associated with that activity was

  never preserved by RWS, and is now lost because RWS did not reveal that it was using a

  Verizon hotspot until April 2019, despite that information being repeatedly sought by

  HomeSource in discovery beginning in August 2018. Id.

           RWS’s position that the timing of these attacks is a coincidence is not credible. In

  addition, the cyberattacks were conducted with non-public information that would have been

  known to RWS. Quite simply, the smear campaign and cyberattacks against HomeSource are all

  related actions, and HomeSource has already uncovered that RWS is responsible for at least one

  CFAA violation. RWS’s request to sever the John Doe CFAA claims from this action is nothing

  more than an attempt to try to evade potential future liability if it is confirmed through discovery

  that RWS was behind these attacks.

           H.     HomeSource’s Civil Conspiracy Claim (Count VIII) Is Properly Pled
                  Because There Is No Direct Parent-Subsidiary Relationship between the
                  Defendants, and this Court Has Already Determined that This Claim Is Not
                  Futile

           HomeSource’s Count VIII sufficiently alleges civil conspiracy against RWS, Nationwide,

  and Gridiron for coordinating a smear campaign against HomeSource. The SAC establishes this

  claim by showing: “(1) a combination of two or more persons; (2) a real agreement or

  confederation with a common design; (3) the existence of an unlawful purpose, or of a lawful

  purpose to be achieved by unlawful means; and (4) proof of special damages.” Morganroth &


                                                  21
  7859366 v1
Case 1:18-cv-11970-ECR-AMD Document 219 Filed 07/20/20 Page 27 of 31 PageID: 4181



  Morganroth v. Norris McLaughlin & Marcus, P.C., 331 F.3d 406, 414 (3d Cir. 2003). As stated

  in the SAC, RWS, Nationwide, and Gridiron agreed to begin a smear campaign against

  HomeSource in order to unlawfully acquire HomeSource’s customers and regain lost customers

  by posting false and defamatory statements about HomeSource in newsletters and emails that

  were sent to actual and potential HomeSource customers. RWS, Nationwide, and Gridiron

  exchanged emails to coordinate the wording of the Newsletter and other communications that

  would defame and disparage HomeSource. As a result of the smear campaign, HomeSource lost

  customers and suffered pecuniary damages. (SAC at ¶¶ 142-151).

           In response, RWS makes half-hearted arguments about the phrase “smear campaign”

  being too ambiguous to constitute an unlawful purpose, despite the fact that the SAC sets forth

  precisely how the conspiracy was designed to regain lost customers by publicly disparaging

  HomeSource with false and defamatory statements. (SAC at ¶¶ 28-49). Additionally, it is evident

  that the underlying torts of false advertising, defamation, tortious interference, and unfair

  competition have all been adequately pled.

           HomeSource also notes that this Court rejected RWS’s prior argument that RWS,

  Nationwide, and Gridiron are related entities incapable of conspiring with one another, and

  already ruled that HomeSource’s conspiracy claim is not futile. (ECF No. 163 at 38-39).

           Specifically, the Court considered the certified statements of Jim Kane, the CEO
           of RWS and RWS II, which provides persuasive information demonstrating there
           is no direct parent-subsidiary relationship between the proposed defendants.
           Moreover, there is nothing in the record establishing that the entities at issue
           operate under a single unity of control. To the contrary, the present records shows
           that management of RWS and Nationwide operate independently with separate
           spans of control.

  Id. at n. 9.

           Courts have concluded that related entities can conspire when there is not 100% parent-

  subsidiary ownership, and in addition, the percentage of ownership and the entire corporate

                                                   22
  7859366 v1
Case 1:18-cv-11970-ECR-AMD Document 219 Filed 07/20/20 Page 28 of 31 PageID: 4182



  structure is relevant to the analysis. For example, in In Re Mushroom Direct Purchaser Antitrust

  Litig., 621 F. Supp.2d 274, 289-90 (E.D. Pa. 2009), affirmed 655 F.3d 158 (3d Cir. 2011), the

  Court found that a conspiracy can exist between related entities within the same corporate family

  when there is not a 100% parent-subsidiary relationship:

           While some overlap existed in ownership between the affiliated [entities], they
           were not under common control in the same sense as is a corporation and its
           wholly-owned subsidiary, a corporation and its divisions or as are two
           corporations owned in identical proportions by the same set of investors. The
           affiliated distributors do not have 100% ownership or a de minimis deviation from
           complete ownership and there is no indication that the overlapping owners would
           have control independent of their co-owners. The varying ownership between the
           affiliated entities shows they are not controlled by a single decision-maker…since
           ownership is neither complete nor a de minimis deviation from 100% there can be
           no unity of interest between the [entities] in this case.”

  Id. In Mushroom, the ownership percentage at issue was 50%. Id. The Court concluded that the

  reasoning behind the “Copperweld Rule,” which holds that parent entities and their wholly-

  owned subsidiaries cannot conspire, is inapplicable where two corporations do not operate as a

  “single economic unit.” Id. at 289.

           Other federal courts have reached the same conclusion. See, e.g., Regas Christou v.

  Beatport, LLC, 849 F. Supp.2d 1055, 1073 (D. Col. 2012) (“Although some common ownership

  exists [], it is not sufficient in this case to warrant dismissal of plaintiffs' antitrust conspiracy

  claims under Copperweld.”); In re Processed Egg Prods. Antitrust Litig., 821 F. Supp.2d 709,

  749 (E.D. Pa. 2011):

           [T]he entities merely are alleged to have individuals in overlapping ownership or
           controlling roles, and it cannot be said these allegations plausibly suggest that the
           entities are under common ownership or control such that a single decision-
           making source exercises definitive control over each of them.

  Hamilton County Emergency Communs. Dist. v. Orbacom Communs. Integrator Corp., 2006

  U.S. Dist. LEXIS 94828 (E.D. Tenn., Jan. 30, 2006)



                                                    23
  7859366 v1
Case 1:18-cv-11970-ECR-AMD Document 219 Filed 07/20/20 Page 29 of 31 PageID: 4183



           Defendants assert OCI and OSI are so closely related they could not have
           conspired with each other… In Copperweld, the Supreme Court applied the
           doctrine of intracorporate conspiracy immunity in the antitrust context and held a
           parent corporation and its wholly owned subsidiary are incapable of conspiring
           under Section 1 of the Sherman Act…Defendants' reliance on Copperweld is
           misplaced because OSI is not the parent company of OCI. Although OCI and
           OSI are related, they cannot be considered a single corporation for purposes of the
           doctrine of intracorporate conspiracy immunity.

  In sum, related entities that do not have a 100% parent-subsidiary relationship and that do not

  have a single decision-making source exercising definitive control over all of them can conspire,

  and the percentage of ownership as well as the amount of control that one entity can assert over

  another entity within the alleged family is relevant to the analysis.

           RWS has still not yet produced complete discovery as to all facts relevant to whether the

  defendant entities are functioning as one economic unit. At this early stage, the facts must be

  construed in HomeSource’s favor. Absent evidence of overlapping owners and lack of

  independent control of the corporations (as to which there is none), the intracorporate conspiracy

  doctrine fails because these three entities (RWS, Nationwide, and Gridiron) operate

  independently and conspired with one another to defame and tortiously interfere with

  HomeSource’s business. See SAC at ¶¶ 142-141.

           Thus, HomeSource’s conspiracy claim is appropriately pled and is not futile.

           I.     HomeSource’s Claims Should Survive Against RWS I and RWS II.

           From the outset of this case, RWS has taken conflicting and deceptive positions regarding

  the roles of RWS I and RWS II in relation to the facts alleged. HomeSource originally filed its

  complaint against RWS I on July 23, 2018. (ECF No. 1). On August 14, 2018, RWS I filed a

  corporate disclosure statement identifying Local Retail Solutions, LLC (“LRS”) as its parent

  corporation. (ECF No. 7).




                                                   24
  7859366 v1
Case 1:18-cv-11970-ECR-AMD Document 219 Filed 07/20/20 Page 30 of 31 PageID: 4184



           At the time, RWS told HomeSource that there was an error in its corporate disclosure

  statement, and it would file a corrected statement shortly. Despite repeated requests to update its

  corporate disclosure statement, it was not until November 7, 2019, over one year later, and under

  Court Order (ECF No. 128 at 11) that RWS finally disclosed to the Court and HomeSource that

  LRS is the parent corporation of RWS II, not RWS I, and RWS I is an investor in LRS. (ECF

  No. 134). Therefore, RWS’s statement that “RWS II informed the Plaintiff and the Court of this

  corporate structure throughout the litigation” is disingenuous. (ECF No. 195-1 at 6, n.2).

           On February 19, 2019, in RWS’s prior opposition to HomeSource’s motion for leave to

  amend its complaint and add RWS II to the case, RWS argued that there is no basis to add LRS

  and RWS II to the case because they are not liable for any of the alleged misconduct. (ECF No.

  59 at 25-26). Yet RWS I’s instant motion to dismiss filed on June 16, 2020 states:

           While HomeSource treats RWS I and RWS II interchangeably, the companies are
           distinct and RWS I is not a proper party to this case. Before the events giving rise
           to HomeSource’s SAC, RWS II became the active business entity. While RWS I
           still exists, it conducts no operations other than passively holding shares. All
           business activities are now handled by RWS II. As a result, RWS II is the entity
           that sent the newsletters and made the video identified in the SAC, and is the real
           party in interest.

  (ECF No. 195-1 at 5). In other words, in 2019, RWS I argued that RWS II was not a proper party

  to this case, and now in 2020, RWS I argues that RWS I is not a proper party to the case, and the

  Court should voluntarily dismiss it from this action based on its changed representation. It took

  HomeSource over a year to uncover the true corporate relationship between RWS I, RWS II,

  LRS, Nationwide, and Gridiron, and now, before depositions have even been taken, RWS asks

  for one of its entities to be dismissed based on its own representation that it is merely a holding

  company.

           This is not an acceptable legal basis to dismiss a party. HomeSource alleged its claims

  against RWS I and RWS II in the SAC in equal and full force, and those allegations are accepted

                                                   25
  7859366 v1
Case 1:18-cv-11970-ECR-AMD Document 219 Filed 07/20/20 Page 31 of 31 PageID: 4185



  as true for the purposes of the pending motions. Accordingly, HomeSource’s claims should

  survive against both RWS I and RWS II.

                                        CONCLUSION

           For the foregoing reasons, HomeSource respectfully requests that RWS I’s Motion to

  Dismiss (ECF No. 195) and RWS II’s Motion to Dismiss (ECF No. 194) be denied in their

  entirety with prejudice.

                                                    Respectfully submitted,

  Dated: July 20, 2020                              /s/ Eric R. Clendening
                                                    Eric R. Clendening, Esq.
                                                    Ken Goodkind, Esq.
                                                    1810 Chapel Avenue West
                                                    Cherry Hill, NJ 08002
                                                    (856) 661-1900
                                                    Fax: (856) 661-1919
                                                    ken.goodkind@flastergreenberg.com
                                                    eric.clendening@flastergreenberg.com
                                                    Attorneys for Plaintiffs




                                               26
  7859366 v1
